Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0001137
                                                       14-MAR-2018
                                                       12:14 PM




                          SCWC-14-0001137

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF RESIDENTIAL
    ASSET SECURITIZATION TRUST 2006-A8, MORTGAGE PASS-THROUGH
    CERTIFICATES SERIES 2006-H UNDER THE POOLING AND SERVICING
   AGREEMENT DATED JUNE 1, 2006, Respondent/Plaintiff-Appellee,

                                vs.

      MICHAEL C. GREENSPON, Petitioner/Defendant-Appellant,

                                and

         JOHN DOES 1-50; AND JANE DOES 1-50, Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-0001137; DC-CIVIL NO. 10-1-2608)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Michael C. Greenspon’s

application for writ of certiorari, filed January 30, 2018, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, March 14, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2